Exhibit 10.3

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

OREXIGEN THERAPEUTICS, INC.

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is effective as of June 26, 2015
(the “Effective Date”), by and between OREXIGEN THERAPEUTICS, INC. (the
“Company”) and HEATHER D. TURNER (the “Consultant”).

1. SERVICES.

a. The Company retains the Consultant and the Consultant agrees to render the
consulting services (“Services”) pursuant to the terms and conditions described
in the statement of work (“Statement of Work” or “SOW”) attached to this
Agreement as Exhibit A.

b. The Consultant will not perform any Services for the Company except as
authorized or requested by the Company. The Consultant agrees to complete the
Services in a satisfactory manner and in accordance with generally accepted
professional standards prevailing at the time the Services are performed.

c. Within ten (10) days after the Effective Date, the Consultant shall provide a
complete and accurate form W-9 to the Company.

2. TERM AND TERMINATION.

a. This Agreement is effective as of the Effective Date, and will terminate on
March 31, 2016 (the “Termination Date”), unless extended by mutual consent of
the Consultant and the Company. Notwithstanding the foregoing, the Company can
terminate this Agreement (and any SOW) at any time prior to the Termination Date
upon 10-days prior written notice to the Consultant.

b. Termination of this Agreement shall not affect (i) the Company’s obligation
to pay for Services previously rendered by the Consultant or expenses reasonably
incurred by the Consultant for which the Consultant is entitled to reimbursement
under Section 3; (ii) the Consultant’s obligation to deliver all deliverables
and/or work product (“Deliverables”) to the Company pursuant to the Services
performed, as applicable; or (iii) the Consultant’s continuing obligations to
the Company under Sections 5, 6, 7 and 8.

3. PAYMENTS.

a. Compensation.

i. Compensation due under this Agreement is set forth in a Statement of Work.

ii. The Consultant must submit invoices for completed Services to Company that:
(1) itemize in reasonable detail the Services performed, and (2) indicate dates
and hours worked on such dates by the Consultant.

iii. Unless expressly provided for in the SOW, time spent traveling will not be
deemed time spent performing Services and will not be billed to the Company,
except to the extent Services are performed while traveling.

iv. Company shall pay undisputed invoices within thirty (30) days after
Company’s receipt of an acceptable invoice from the Consultant.

v. Except as set forth in any amendment to this Agreement, the Consultant shall
not be entitled to any other compensation or benefits for the Services.



--------------------------------------------------------------------------------

b. Expenses.

i. The Company will reimburse the Consultant for reasonable expenses incurred in
the performance of the Services to the extent such expenses are set forth in an
SOW, or have been approved in advance and in writing by the Company. The
Consultant will use commercially reasonable efforts to minimize reimbursable
expenses. Travel expenses shall be reimbursed at cost and shall conform to the
following limits unless otherwise approved by the Company in advance and in
writing:

 

Description

  

Limit

Air Travel    Coach, unless pre-approved by Company at level of Chief Business
Officer or higher Lodging    $300/night Meals    $100/night Rental Car/Taxi   
$100/day Personal auto    Reimbursed at the legal rate established by the US
Internal Revenue Service

Entertainment expenses will not be reimbursed by the Company. The Consultant
must provide copies of receipts for any single expense incurred greater than
twenty five dollars (US $25.00). Approved expenses will be reimbursed within
thirty (30) days of the Company’s receipt of invoices with supporting receipts.

ii. The Consultant is expected to arrange all approved travel through the
Company’s designated agent Altour International (“Altour”) by calling
212-897-5147 or emailing Christine Coleman at christine.coleman@altour.com. The
Consultant must indicate that the Consultant is not a Company employee and
provide Altour with a credit card for all travel reservations. Altour shall book
reservations that conform to Company’s travel policy. If the Consultant is
unable to arrange travel through Altour, the Consultant must receive the Company
representative’s approval in writing prior to arranging her own travel.

c. No Vesting of Equity Compensation. In consideration of the foregoing, the
Consultant agrees that all vesting under outstanding equity grants to the
Consultant granted prior to the date of this Agreement shall terminate
automatically as of the date that the Consultant ceased to be an employee of the
Company and nothing in this Agreement or any SOW, nor the Services provided
hereunder or thereunder, shall act to extend or continue vesting of such equity
compensation.

4. RELATIONSHIP OF THE PARTIES – INDEPENDENT CONTRACTORS.

a. Notwithstanding any provision of this Agreement to the contrary, the
Consultant is and shall at all times be an independent contractor and not an
employee, agent, partner, or joint venturer of the Company. The Consultant shall
have no right under this Agreement, or as a result of its consulting services to
the Company, to participate in any other employee, retirement, insurance or
other benefit program of the Company, nor will the Company make any deductions
from the Consultant’s compensation for taxes, the payment of which shall be
solely the Consultant’s responsibility. The parties agree and acknowledge that
there is no attorney client relationship between the Consultant and the Company.
For the avoidance of doubt, the Consultant shall not be asked, and shall not
provide, any legal services or legal advice to the Company as part of the
Services.

b. The Consultant shall pay when due any and all taxes incurred as a result of
her compensation hereunder, including without limitation, estimated taxes, and
if requested by the Company, provide the Company with proof of payment. The
Consultant further agrees to indemnify the Company and hold it harmless to the
extent of any obligation imposed on the Company: (i) to pay withholding taxes or
similar items; or (ii) resulting from the Consultant being determined not to be
an independent contractor.

5. REPRESENTATIONS AND WARRANTIES.

 

Heather D. Turner    Consulting Agreement    Page 2 of 9



--------------------------------------------------------------------------------

a. The Consultant makes the following representations and warranties:

i. Neither this Agreement nor the performance of the Services conflicts with or
violates any obligation of the Consultant or right of any third party;

ii. All licenses or certifications necessary to perform the Services have been
obtained;

iii. All applicable laws will be complied with in the performance of the
Services including, as applicable but without limitation, the Federal Food,
Drug, and Cosmetic Act, including its implementing regulations; the Health
Insurance Portability and Accountability Act and all other privacy laws;

iv. The Consultant: (a) is not under investigation by the U.S. Food and Drug
Administration for debarment action or is presently debarred under the Federal
Food, Drug and Cosmetic Act, as amended, the Generic Drug Enforcement Act of
1992 (21 U.S.C. 301 et seq.), or is listed on the HHS/OIG List of Excluded
Individuals/Entities or the System for Awards Management or (b) has not
violated, or is not under investigation for violating, any state or federal
health care programs or has not violated any such state or federal health care
programs or any federal or state anti-kickback laws or regulations; and

v. The Consultant will notify the Company immediately upon gaining knowledge
that any of the foregoing ceases to be true.

6. NONDISCLOSURE OF CONFIDENTIAL INFORMATION.

a. The Consultant recognizes and acknowledges that certain knowledge and
information which she will acquire or develop relating to the business of the
Company, including, without limitation, any financial information, business
plans, clinical and product development plans, strategies, business forecasts,
sales and merchandising materials, patent disclosures, patent applications,
structures, models, techniques, know-how, trade secrets, processes,
compositions, formulations, compounds and apparatus relating to the same and
other proprietary information related to the current, future and proposed
products and services of the Company (collectively, “Confidential Information”)
are the valuable property of the Company. For purposes of this Agreement,
Confidential Information of the Company also includes information disclosed to
the Consultant by third parties who are consulting or collaborating with the
Company in connection with the Consultant’s performance of the Services.

b. The Consultant shall not be obligated to treat as confidential, any
Confidential Information that (i) was publicly known at the time of disclosure
to the Consultant, (ii) became publicly known or available thereafter other than
by means in violation of this Agreement or any other duty owed to the Company by
the Consultant, or (iii) was lawfully disclosed to the Consultant by a third
party.

c. In the event a court or governmental agency legally compels the Consultant to
disclose Confidential Information, the Consultant shall promptly inform the
Company of the compelled disclosure, so that the Company may seek a protective
order or other remedy or waive compliance with this Agreement, or both. The
Consultant shall limit any compelled disclosure of Confidential Information to
that legally required.

d. The Consultant agrees not to use the Confidential Information for any purpose
other than in connection with the Consultant’s performance of the Services.

e. The Consultant covenants and agrees that, without the prior written consent
of the Company, the Consultant will not disclose the Confidential Information to
third parties at any time. Any such authorized disclosures shall only be as
necessary to perform the Services, and only to third parties who are bound by
written agreements with the Consultant to maintain the Confidential

 

Heather D. Turner    Consulting Agreement    Page 3 of 9



--------------------------------------------------------------------------------

Information in confidence. All such agreements shall contain confidentiality
provisions at least as protective as the provisions contained in this Agreement.

f. The Consultant agrees not to disclose to the Company, or use in connection
with the Consultant’s efforts for the Company, any Confidential Information
belonging to any third party, including without limitation the Consultant’s
prior employers, or any prior inventions made by her or them and which the
Company is not otherwise legally entitled to learn of or use.

g. Upon termination of the Services hereunder, or at the Company’s request at
any other time, the Consultant agrees to promptly deliver to the Company, all
Confidential Information in her possession that is in written or other tangible
form (together with all copies or duplicates thereof, including without
limitation computer files), and all other property, materials or equipment that
belong to the Company, its customers, its prospects or its suppliers.

7. INTELLECTUAL PROPERTY.

a. “Intellectual Property” includes any and all new or useful art, discovery,
improvement, technical development, or invention, whether or not patentable and
all related know-how, designs, trademarks, formulae, processes, manufacturing
techniques, trade secrets, ideas, artworks, software or other copyrightable or
patentable work, that the Consultant, solely or jointly with others, makes,
conceives or reduces to practice that resulted from the Consultant’s Services
for the Company under this Agreement or any services performed by the Consultant
under any prior consulting arrangement or agreement with the Company, whether
oral or written (a “Prior Agreement”). All right, title and interest of every
kind and nature whatsoever in and to the Intellectual Property made, discussed,
developed, secured, obtained or learned by the Consultant during the term of
this Agreement or any Prior Agreement, or the 60-day period immediately
following termination of this Agreement, are hereby assigned to the Company, and
shall be the sole and exclusive property of the Company for any purposes or uses
whatsoever, and shall be disclosed promptly by the Consultant to the Company.

b. The Consultant shall assist the Company in any reasonable manner to obtain
and enforce for the Company’s benefit any patents, copyrights and other property
rights in any and all countries, with respect to any Intellectual Property, and
the Consultant agrees to execute, when requested, patent, copyright or similar
applications and assignments to the Company and any other lawful documents
deemed necessary by the Company to carry out the purposes of this Agreement. In
the event that the Company is unable for any reason to secure the Consultant’s
signature to any document required to apply for or execute any patent, copyright
or other applications with respect to any Intellectual Property (including but
not limited to improvements, renewals, extensions, continuations, divisions or
continuations in part thereof), after a written demand is made upon the
Consultant (which shall refer to the provisions of this paragraph), the
Consultant hereby irrevocably designates and appoints the Company and her duly
authorized officers and agents as the Consultant’s agents and attorneys-in-fact
to act for and on the Consultant’s behalf and instead of the Consultant, to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights, mask works
or other rights thereon with the same legal force and effect as if executed by
the Consultant.

8. NON-SOLICITATION.

a. The Consultant agrees that, without the prior written consent of the Company,
the Consultant will not directly or indirectly during the term of this Agreement
(a) call upon, solicit, divert or take away or attempt to solicit, divert or
take away any of the customers, business or patrons of the Company; or
(b) solicit or attempt to solicit for employment any person who is an employee
of or consultant to the Company or who was an employee of or consultant to the
Company at any time during the twelve (12) month period immediately prior to the
date of solicitation.

 

Heather D. Turner    Consulting Agreement    Page 4 of 9



--------------------------------------------------------------------------------

b. The parties acknowledge that the foregoing restrictions are necessary and
reasonable in scope and duration and are a material inducement to the Company to
execute, deliver and perform its obligations arising under or pursuant to this
Agreement.

9. NO EMPLOYMENT OF ASSISTANTS OR SUBCONTRACTING. Except as expressly authorized
in a Statement of Work, the Consultant shall not employ assistants to aid her in
the performance of the Services or subcontract any of the Services to a third
party without the advance written approval of the Company.

10. INDEMNIFICATION. The Consultant agrees to indemnify, defend, and hold the
Company free and harmless from all third party claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including without limitation interest, penalties, attorneys’ fees, and costs,
that the Company may incur as a result of a material breach by the Consultant of
any of its obligations hereunder.

11. RIGHTS AND REMEDIES UPON BREACH. If the Consultant breaches or threatens to
commit a breach of any of the provisions of Sections 5, 6, 7 and 8 (the
“Protective Representations and Covenants”), the Consultant agrees that such
breach or threatened breach would cause irreparable injury to the Company and
that money damages would not provide an adequate remedy to the Company.
Accordingly, the Company may seek applicable injunctive relief and/or a decree
for specific performance, and such other and further equitable or other relief
as may be proper.

12. ACKNOWLEDGMENT REGARDING SECURITIES LAWS. The Consultant acknowledges that
the Company’s Confidential Information may represent material, non-public
information of the Company, and that the Consultant is aware of the restrictions
imposed by the United States securities laws on the purchase or sale of
securities by any person who has received material, non-public information from
the issuer of such securities and on the communication of such information to
any other person when it is reasonably foreseeable that such other person is
likely to purchase or sell such securities in reliance upon such information.

13. MISCELLANEOUS.

a. This Agreement shall be governed by the laws of California, without regard to
any provisions relating to conflict of laws among different jurisdictions.

b. Any dispute or controversy arising out of or relating to any interpretation,
construction, performance or breach of this Agreement shall be settled by
arbitration before a single neutral arbitrator to be held in San Diego County,
California, in accordance with the current National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”). The
arbitrator may grant injunctions or other relief, and may award the prevailing
party its counsel fees and expenses in accordance with applicable law. The
decision of the arbitrator shall be final, conclusive and binding on the
parties. Judgment may be entered on the arbitrator’s decision in any court of
competent jurisdiction. Notwithstanding the AAA’s rules, the parties may take
discovery in accordance with Section 1283.05 of the California Code of Civil
Procedure. Nothing in this paragraph shall prohibit or limit the parties from
seeking provisional remedies (including without limitation injunctive relief) in
lieu of or in addition to arbitration at any time directly from a court of
competent jurisdiction, pursuant to California Code of Civil Procedure
Section 1281.8 or any similar statute of an applicable jurisdiction.

c. This Agreement, along with that certain Separation and Consulting Agreement,
is the entire agreement of the parties with respect to the Services and
supersedes any prior or contemporaneous agreements between the parties with
respect to the subject matter of this Agreement; provided, however, that this
Agreement does not alter or diminish any obligations of the Consultant
associated with the Consultant’s former employment relationship with Company.
For clarity, any and all

 

Heather D. Turner    Consulting Agreement    Page 5 of 9



--------------------------------------------------------------------------------

obligations arising under the Proprietary Information and Technology Agreement,
Insider Trading Policy, IT User Agreement, Code of Business Conduct/Ethics,
Quality Manual, ESPP Acknowledgment form, and other similar agreements or
policies, as applicable, between the Consultant and Company are not modified or
superseded by this Agreement. Rather, the obligations set forth in this
Agreement are in addition to such prior obligations.

d. This Agreement may be amended only in writing by the Company and the
Consultant and their respective permitted successors and assigns.

e. The Consultant may not assign, subcontract or otherwise delegate its
obligations under this Agreement without the Company’s prior written consent.
Subject to the foregoing, this Agreement will be binding upon and inure to the
benefit of the parties and their respective heirs, legal representatives,
successors and assigns.

f. Either party’s failure to enforce any right resulting from a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach by the other party.

g. Notices from one party to the other will be in writing and will be delivered
to the applicable address set forth below, or at such other address as either
party may specify in writing to the other. Notices shall be sent by reputable
express international courier, personal delivery, by fax (with confirmation of
receipt required), or by other means of delivery requiring a written
acknowledged receipt.

 

Company:   

Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court, Suite 200

La Jolla, CA 92037

Attn: Chief Financial Officer

Fax: 858-875-8650

With a copy (which alone will not constitute notice) to:

  

Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court, Suite 200

La Jolla, CA 92037

Attn: General Counsel

Fax: 858-875-8650

Consultant:   

Heather D. Turner

419 Princeton Rd.

San Mateo, CA 94402

Fax: (provide, if applicable)

h. If any of the provisions of this Agreement are found to be invalid under an
applicable statute or rule of law, they are to be enforced to the maximum extent
permitted by law and beyond such extent are to be deemed omitted from this
Agreement, without affecting the validity of any other provision of this
Agreement.

i. This Agreement may be executed in counterparts, each of which will be deemed
an original and all of which together shall constitute one and the same
instrument. A facsimile, PDF or any other type of copy of an executed version of
this Agreement signed by a party is binding upon the signing party to the same
extent as the original of the signed Agreement, and may be delivered
electronically.

j. The covenants, representations and warranties in this Agreement shall survive
the termination of this Agreement.

 

Heather D. Turner    Consulting Agreement    Page 6 of 9



--------------------------------------------------------------------------------

k. The Consultant hereby acknowledges that the Consultant has been encouraged to
consult with legal counsel (at the Consultant’s own expense) prior to executing
this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Heather D. Turner    Consulting Agreement    Page 7 of 9



--------------------------------------------------------------------------------

Having understood and agreed to the foregoing, the Company and the Consultant
have signed this Agreement as of the Effective Date.

 

OREXIGEN THERAPEUTICS, INC.     HEATHER D. TURNER By:  

/s/ Michael Narachi

    By:  

/s/ Heather D. Turner

Name:  

Michael Narachi

    Name:  

Heather D. Turner

Title:  

CEO

    Title:  

SVP, General Counsel and Secretary

 

Heather D. Turner    Consulting Agreement    Page 8 of 9



--------------------------------------------------------------------------------

EXHIBIT A

STATEMENT OF WORK

The Consultant shall, at times agreeable to the Consultant and as requested by
the Company, make herself available and consult with the Company with respect to
the Services specifically defined in this Statement of Work (“SOW”), or as
otherwise requested and mutually agreed upon in advance with Company.

Description of Services

The Consultant agrees to provide non-legal Services to the Company, including
(a) providing factual information, upon request, related to the Consultant’s
historical knowledge of Company activities and (b) providing transitional
support related to outstanding projects, tasks and relationships. For the
avoidance of doubt, the Consultant shall not be asked, and shall not provide,
any legal services or legal advice to the Company as part of the Services.

The Consultant will not be required to provide Services for more than [*…***…]
hours in any month during the Term, and Consultant will not be required to
report to the Company’s offices during the Term (as defined below).

Term

The term of this SOW begins on the Effective Date of the Agreement and shall
continue until March 31, 2016, unless terminated early pursuant to Section 2 of
the Agreement (the “Term”).

Compensation

Fees: The Consultant shall be paid […***…] U.S. dollars ($[…***…]) per hour for
performed Services in accordance with the terms set forth in Section 3 of the
Agreement.

Expenses: The Consultant shall be reimbursed for reasonably, incurred expenses
in accordance with the terms set forth in Section 3.b of the Agreement.

Not to Exceed Amount: Total compensation under this SOW shall not exceed […***…]
U.S. dollars ($[…***…]) without the advance written approval of the Company.

Primary Party Contacts

The following individual(s) are the primary contacts for purposes of this SOW:

 

For Consultant:    For Company: Name:    Heather Turner    Name:    To be
provided. Phone:    408-921-3166    Phone:    To be provided. Email:   
turnerhd73@yahoo.com    Email:    To be provided.

 

* ***Confidential Treatment Requested

 

Heather D. Turner    Consulting Agreement    Page 9 of 9